Citation Nr: 0208157	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-17 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a tear of the right lateral 
meniscus, including a post-operative arthroscopy, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 1973 
to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
10 percent for the service-connected post-operative right 
lateral meniscectomy.  

Thereafter, the veteran perfected a timely appeal with 
respect to the issue of entitlement to an increased 
disability rating for his service-connected right knee 
disability.  In May 2000, the Board remanded the veteran's 
increased rating claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, by a December 2000 rating action, 
redefined the veteran's service-connected right knee 
disability as post-operative residuals of a tear of the right 
lateral meniscus, including a post-operative arthroscopy, but 
continued the denial of his claim for an evaluation greater 
than 10 percent for this disorder.  In May 2002, the RO 
returned the veteran's case to the Board.  

Also by the July 1998 rating action, the RO denied the issue 
of entitlement to service connection for a right shoulder 
disorder, secondary to the service-connected right knee 
disability.  Subsequently, the veteran perfected a timely 
appeal with respect to this denial.  In May 2000, the Board 
remanded this secondary service connection claim to the RO 
for further evidentiary development.  

Following completion of the requested development, and 
specifically by the December 2000 rating action, the RO 
granted service connection for status post right shoulder 
arthroscopic D&D with a superior glenohumeral ligament tear, 
secondary to the service-connected right knee disability, and 
awarded a 10 percent evaluation to this right shoulder 
disorder, effective from September 1997.  In January 2001, 
the RO notified the veteran of this grant.  The veteran did 
not initiate an appeal of the decision within one year of 
notification of the determination, which, therefore, became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 20.200, 20.302(a), 
20.1103 (2000).  

Subsequently, in June 2002, the veteran, through his 
representative, raised the issue of entitlement to a 
disability rating greater than 10 percent for his 
service-connected status post right shoulder arthroscopic D&D 
with a superior glenohumeral ligament tear.  This issue is 
not inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected post-operative residuals of a tear 
of the right lateral meniscus, including a post-operative 
arthroscopy, is manifested by subjective complaints of right 
knee pain, swelling, popping, occasional locking, and 
occasional instability, objective examination findings of 
definite subpatellar crepitation on active motion, moderate 
intra-articular effusion, a slight limp on the right, 
slightly less than expected strength and questionable 
swelling with essentially normal range of motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected post-operative residuals of a tear of the 
right lateral meniscus, including a post-operative 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5259-5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the September 1998 
statement of the case, the May 2000 Board remand, and the 
January 2001 supplemental statement of the case, informed the 
veteran of the evidence needed to substantiate his increased 
rating claim.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  The veteran has also undergone two recent pertinent 
VA examinations.  Consequently, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations.  

In this regard, the Board notes that, pursuant to the May 
2000 remand, the RO, by a June 2000 letter, asked the veteran 
to provide information regarding all treatment that he had 
received for his right knee disability after 1998.  In 
particular, the RO requested that the veteran submit the 
dates of such treatment, the names of any specific VA 
facilities where he received such medical care, as well as 
names and addresses of the physicians who treated him for 
this disorder.  Along with the letter, the RO attached forms 
authorizing the release of private medical records to VA for 
the veteran to complete, sign, and return to the agency.  The 
veteran failed to respond to the RO's request.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, in September 1973, 
the veteran sought treatment for complaints of bilateral knee 
pain (right greater than left) of one year duration.  In 
particular, he described increased knee pain with prolonged 
standing and marching.  He denied any instability or 
swelling.  The physical examination was entirely 
unremarkable.  X-rays taken of the veteran's knees were 
negative.  

In November 1975, the veteran sought treatment when his right 
knee popped out of its socket.  A physical examination of the 
veteran's right knee demonstrated limitation of motion and no 
laxity or instability.  The examiner was unable to elicit 
positive or negative crepitation of the veteran's right knee.  
X-rays taken of this joint were normal.  The examiner did not 
provide a diagnosis of a right knee disability and referred 
the veteran to a military hospital for definite evaluation.  

A November 1975 orthopedic consultation resulted in an 
impression of a probable meniscal tear.  A subsequent 
November 1975 evaluation in the military hospital's 
orthopedic ward included the final diagnoses of rule out 
internal derangement of the right knee and rule out 
chondromalacia of the right knee.  

Additional service medical records dated in January 1976 
indicate that the veteran, who was diagnosed with a torn 
right lateral meniscus, underwent a right lateral 
meniscectomy.  Three days after the surgery, a cylinder cast 
was applied to his right leg.  

The March 1976 separation examination noted the presence of a 
lateral meniscectomy scar on the veteran's right knee.  
Further evaluation showed that the veteran's lower 
extremities were normal.  

In April 1976, the veteran was discharged from active 
military duty.  In October 1976, he underwent a VA 
examination, at which time he complained of popping and 
crepitation in his right knee on occasion, mild constant pain 
in the back of his right knee (which was exacerbated with 
prolonged standing, walking, and sitting), a tender and 
painful scar on this joint, as well as persistent mild 
swelling of the joint.  Physical examination of the veteran's 
right knee demonstrated a 3-inch scar on the outer aspect of 
the joint which was tender on palpation, tenderness to the 
back of the knee, mild swelling, a circumference of the joint 
which was one-half inch larger than that of the left knee, no 
muscle atrophy, and normal range of motion.  X-rays taken of 
the veteran's right knee showed intact bones and no 
indication of joint disease.  The examiner provided an 
impression of post-operative residuals, following a right 
lateral meniscectomy for a torn right lateral meniscus, to 
include a tender scar, pain, tenderness in the back of the 
joint, swelling, and occasional popping and crepitations.  

Based on this evidence, the RO, by a November 1976 rating 
action, granted service connection for post-operative right 
lateral meniscectomy.  In addition, the RO awarded a 
10 percent rating to this disability, effective from April 
1976.  

Thereafter, between August 1995 and January 1996, the veteran 
periodically sought treatment for complaints of right knee 
pain and swelling as well as occasional locking in extension 
of this joint.  X-rays taken of this joint in August 1995 
showed no abnormalities.  A January 1996 physical examination 
of this joint demonstrated effusion, swelling, slight warmth 
to touch, and no instability.  

In February 1996, the veteran underwent a right knee 
arthroscopy with debridement.  According to the surgical 
report, the veteran tolerated the procedure very well, and 
there were no complications.  Post-operative diagnoses of 
Grade IV medial femoral chondromalacia and Grade III lateral 
femoral chondromalacia were made.  

In April 1996, the veteran complained of continued pain that 
was worse than the pain he had experienced prior to the 
surgery.  A physical examination demonstrated positive 
crepitus, full range of motion, and no instability.  The 
veteran was instructed to return to the clinic in six months.  

Also in April 1996, the veteran underwent a VA joints 
examination, at which time he described progressive symptoms 
with popping, locking, grinding, and pain with fluid 
accumulation.  The examiner noted that the veteran favored 
his right lower extremity on walking; that he had the ability 
to heel and toe walk, to walk tandem briefly, and to complete 
half of the squat down and stand up exercises by placing his 
left hand on the edge of the examination table; and that the 
circumference of his right knee was 3/4 inch larger than that 
of his left knee.  A physical examination of the veteran's 
right knee demonstrated moderate swelling; no deformity, 
subluxation, lateral instability, or loose motion; flexion to 
130 degrees; and extension to zero degrees.  X-rays showed 
minor arthritis of the right knee.  The examiner diagnosed, 
in pertinent part, status post-operative right lateral 
meniscectomy and debridement, including chondromalacia of the 
femoral condyle.  

Based on this additional evidence, the RO, by a September 
1996 rating action, assigned a temporary total evaluation of 
100 percent, effective from February 14, 1996, pursuant to 
surgical or other treatment necessitating convalescence.  In 
addition, the RO continued the 10 percent evaluation for the 
veteran's service-connected right knee disability, effective 
from April 1, 1996.  

Subsequently, by a May 1997 rating action, the RO confirmed 
the 10 percent rating for the veteran's service-connected 
right knee disability.  Additional medical records available 
to the RO at that time demonstrated, in October 1996 and 
April 1997, the veteran's continued complaints of right knee 
pain and swelling as well as objective evaluation of mild to 
moderate crepitus; full range of motion; and no tenderness, 
instability, swelling, or grinding.  Assessments included 
right knee pain, status post arthroscopic debridement, and 
partial meniscectomy in October 1996 and chondromalacia of 
the right knee in April 1997.  

Thereafter in February 1998, the veteran filed his current 
claim for an increased rating for his service-connected right 
knee disability.  According to the pertinent medical evidence 
received during the present appeal, in August 1997, the 
veteran sought treatment for complaints of right knee pain.  
X-rays taken of this joint were normal.  The examiner 
assessed degenerative joint disease of the right knee.  

The veteran again complained of right knee pain in April 
1998.  A physical examination of this joint demonstrated no 
locking, no instability, pain to palpation along the medial 
joint line, range of motion from zero to 130 degrees, and 5/5 
motor strength.  X-rays were negative.  The examiner assessed 
early osteoarthritis of the right knee.  

In July 1998, the veteran complained of severe right knee 
pain which worsened with activity and weight-bearing as well 
as a small amount of swelling.  He denied discoloration.  He 
explained that his current pain medication was not effective 
and requested a change in his medicine.  

In October 1998, the veteran underwent a VA general medical 
examination, at which time he described constant knee pain 
and swelling without redness.  He reported that he uses a 
cane and an external brace, but the examiner noted that the 
veteran was not wearing the brace at the time of the 
evaluation.  The veteran explained that he had to quit his 
jobs driving a truck and hanging siding due to his leg 
problems, that he is self-employed as a mechanic, and that he 
can only work five to six hours a day.  

A physical examination of the veteran's musculoskeletal 
system demonstrated no evidence of inflammatory arthritis, a 
normal posture and gait, no gross joint swellings or defects, 
and no significant muscle abnormality.  Specific evaluation 
of the veteran's right knee showed flexion to 150 degrees, 
extension to zero degrees, and ligament tests which were 
within normal limits.  The examiner diagnosed traumatic 
injury to the right knee and status post arthroscopic 
surgery.  

Thereafter, in September 2000, the veteran underwent a VA 
joints examination, at which time he complained of daily 
right knee pain and aching as well as swelling, popping, 
occasional locking, and occasional instability in this joint.  
He denied having any redness, dislocation, or subluxation.  
He also stated that his treatment consists of exercises and 
daily pain medication.  

Additionally, the veteran explained that his right knee pain 
and swelling worsens in the evening, that a precipitating 
factor is prolonged walking, and that an alleviating factor 
is rest.  He noted that he does not use crutches or 
corrective shoes, has but does not use braces, and uses a 
cane approximately one week out of a month.  He described a 
slight increase in the limitation of functional impairments 
during flare-ups.  Specific functional limitations of the 
right knee cited by the veteran include pain on walking less 
than half a mile, an inability to run or to jog, the ability 
to walk up only one flight of stairs, difficulty (including 
pain) on walking uphill, trouble standing up, and difficulty 
climbing ladders.  He stated that he stopped driving trucks 
years ago due to his knee pain and that he is unable to do 
any fieldwork due to his knee pain.  

The examiner noted that the veteran walked with a slight limp 
on his right.  Physical examination of the right knee 
demonstrated no tenderness over the right medial or lateral 
femoral condyle or the medial or lateral tibial plateaus, 
definite subpatellar crepitation on active motion, only 
questionable swelling, no inflammation, no erythema, no 
increase in heat, and slightly less than expected strength in 
flexion and extension.  Range of motion tests completed on 
the veteran's right knee indicated extension to zero degrees 
(with normal extension of this joint being zero degrees) and 
flexion from zero to 132 degrees (with normal flexion of this 
joint ranging from zero to 135 degrees).  Magnetic resonance 
imaging (MRI) completed on the veteran's right knee showed 
moderate size intra-articular effusion and an abnormal 
lateral meniscus (which was quite small and compatible with 
either prior surgical removal or a bucket-handle type tear 
with a displaced fragment).  The examiner diagnosed an injury 
of the right knee, described as a tear of the lateral 
meniscus, with open and arthroscopic surgeries, 
chondromalacia, and post-traumatic arthritis.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
post-operative residuals of a tear of the right lateral 
meniscus, including a post-operative arthroscopy, pursuant to 
Diagnostic Code 5259.  According to this Diagnostic Code, 
symptomatic removal of semilunar cartilage warrants the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2001).  A higher evaluation 
cannot be assigned under this Diagnostic Code.  Id.  

In evaluating this service-connected disability, the RO has 
also considered other pertinent diagnostic codes.  In 
particular, according to the Diagnostic Code which rates 
impairment resulting from recurrent subluxation or lateral 
instability of the knee, evidence of slight recurrent 
subluxation or lateral instability warrants the assignment of 
a 10 percent disability rating.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (2000).  Evidence of moderate recurrent 
subluxation or lateral instability will result in the grant 
of a 20 percent disability evaluation.  Id.  A 30 percent 
disability rating requires evidence of severe recurrent 
subluxation or lateral instability.  Id.  

Furthermore, according to the Diagnostic Code which rates 
impairment resulting from limitation of flexion of the leg, 
evidence that flexion of the leg is limited to 45 degrees 
will result in the award of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  Evidence of 
limitation of flexion of the leg to 30 degrees is necessary 
for the grant of a 20 percent disability evaluation.  Id.  
Evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability 
rating.  Id.  

Moreover, according to the Diagnostic Code which evaluates 
impairment resulting from limitation of extension of the leg, 
evidence that extension of the leg is limited to 10 degrees 
will result in the award of a 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  
Evidence of limitation of extension of the leg to 15 degrees 
warrants the grant of a 20 percent disability rating.  Id.  
Evidence of limitation of flexion of the leg to 20 degrees is 
necessary for the award of a 30 percent disability 
evaluation.  Id.  Evidence of limitation of extension of the 
leg to 30 degrees will result in the assignment of a 
40 percent disability rating.  Id.  Evidence of limitation of 
extension of the leg to 45 degrees warrants the grant of a 
50 percent disability evaluation.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Codes 5260 and 5261 clearly contemplate limitation 
of motion of the knee.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) require 
that problems such as pain on use be specifically considered 
by any examiner charged with evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained of 
pain, swelling, popping, occasional locking, and occasional 
instability in his right knee.  Such descriptions are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of his service-connected right knee disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In addition to the veteran's subjective complaints of right 
knee pain, swelling, popping, occasional locking, and 
occasional instability, the recent pertinent medical records 
indicate that his service-connected right knee disability is 
manifested by his specific denials of subluxation of this 
joint as well as by objective examination findings of 
definite subpatellar crepitation on active motion, moderate 
intra-articular effusion, a slight limp on the right, 
slightly less than expected strength, only questionable 
swelling, no tenderness over the right medial or lateral 
femoral condyle or the medial or lateral tibial plateaus, no 
inflammation, no erythema, no increase in heat, no locking, 
no instability, and essentially normal range of motion.  

In relevant part, these recent medical records reflect no 
instability or subluxation of the veteran's right knee.  
Consequently, a disability rating greater than 10 percent for 
his service-connected right knee disability based on 
recurrent subluxation or lateral instability of this joint is 
not warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001) (which stipulates that a finding of moderate recurrent 
subluxation or lateral instability of the knee joint is 
required for a grant of a 20 percent disability rating).  

Furthermore, the recent pertinent medical reports have shown 
that the veteran has essentially normal range of motion in 
his right knee.  As such, a disability rating greater than 
10 percent for his service-connected right knee disability 
based on limitation of flexion or limitation of extension of 
this joint is not warranted.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001) (which stipulates that a finding 
of limitation of flexion of the knee to 30 degrees is 
required for a grant of a 20 percent disability rating) and 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001) (which 
requires evidence of limitation of extension of the knee to 
15 degrees for the assignment of a 20 percent disability 
evaluation).  

The Board acknowledges the veteran's consistent complaints of 
right knee pain as well as his continued assertions that this 
symptomatology has limited his daily activities.  
Specifically, at the September 2000 VA joints examination, 
the veteran described specific functional limitations during 
flare-ups of his service-connected right knee disability to 
include pain on walking less than half a mile, an inability 
to run or to jog, the ability to walk up only one flight of 
stairs, difficulty (including pain) on walking uphill, 
trouble standing up, and difficulty climbing ladders.  Recent 
physical evaluations of the veteran's right knee, including 
the September 2000 VA joints examination, have demonstrated 
definite subpatellar crepitation on active motion as well as 
moderate intra-articular effusion.  

Significantly, however, the veteran has also concluded that 
the overall increase in functional impairment during 
flare-ups of this disability is only slight.  In this regard, 
the Board notes that the recent physical evaluations of the 
veteran's right knee, including the VA joints examination 
conducted in September 2000, reflect only a slight limp on 
the veteran's right side, only slightly less than expected 
strength, only questionable swelling, no tenderness over the 
right medial or lateral femoral condyle or the medial or 
lateral tibial plateaus, no inflammation, no erythema, no 
increase in heat, no locking, no instability, and essentially 
normal range of motion.  

Thus, based on this pertinent medical evidence, the Board 
concludes that the currently assigned 10 percent rating for 
the service-connected post-operative residuals of a tear of 
the right lateral meniscus, including a post-operative 
arthroscopy, contemplates any functional impairment, pain, 
and weakness experienced by the veteran as a result of this 
disorder.  In other words, the current rating of 10 percent 
for this service-connected disability reflects the extent of 
pain and the related functional impairment that the veteran 
experiences as a consequence of walking or weightbearing.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 10 percent 
for the service-connected post-operative residuals of a tear 
of the right lateral meniscus, including a post-operative 
arthroscopy, is not warranted.  The preponderance of the 
evidence is against the claim for an increased rating for 
this service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in September 1998 in the present case, the RO 
provided, but did not discuss, the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the schedular evaluation in this case is not inadequate.  

Specifically, a higher schedular rating is provided for the 
veteran's service-connected right knee disability under 
Diagnostic Code 5257 (which rates impairment resulting from 
recurrent subluxation or lateral instability of this joint), 
Diagnostic Code 5260 (which evaluates impairment caused by 
limitation of flexion of the knee), and Diagnostic Code 5261 
(which rates impairment resulting from limitation of 
extension of this joint) but the medical evidence supporting 
such a higher rating is not present in this case.  Second, 
the Board finds no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  Specifically, 
it is not shown by the evidence of record that the veteran 
has required any recent hospitalization for his 
service-connected right knee disability.  Also, the overall 
picture presented by the evidence in the claims folder does 
not actually reflect "marked interference" in employment 
due specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected post-operative residuals of a tear of his 
right lateral meniscus, including a post-operative 
arthroscopy.  This disability is appropriately rated under 
the schedular criteria.  


ORDER

A rating greater than 10 percent for post-operative residuals 
of a tear of the right lateral meniscus, including a 
post-operative arthroscopy, is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

